          Case 1:20-cr-00078-AT Document 129 Filed 06/05/20 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: __6/5/2020_
               -against-

NYSHIEM SPENCER, et al.,                                                   20 Cr. 78 (AT)

                             Defendants.                                      ORDER

ANALISA TORRES, District Judge:

     In light of the multi-party nature of this case, and the logistical challenges posed by
COVID-19, it is hereby ORDERED that:

       1. By June 15, 2020, each attorney shall deliver a hard drive to the Government. By
          June 29, 2020, the Government shall screen discovery materials for privilege, load
          non-privileged materials to hard drives provided by defense counsel, and deliver a
          loaded hard drive to (1) each detained Defendant, and (2) counsel for each Defendant
          out on bail.

       2. By July 17, 2020, the Coordinating Discovery Attorney (“CDA”) shall provide a
          report to the Court concerning the status of discovery.

       3. The Government and each defense attorney shall individually discuss those portions
          of discovery which the Government has identified as of particular relevance to that
          Defendant.

       4. The next status conference in this case shall start at 2:00 p.m. on August 4, 2020.
          Defendants shall appear in groups of three at a time to be assigned by the Court. By
          July 24, 2020, the parties shall indicate whether they consent to conducting the
          proceeding telephonically, and whether Defendants wish to appear telephonically or
          waive appearance altogether.

       5. It is further ORDERED that the time until August 4, 2020 is prospectively excluded
          under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice
          served by excluding such time outweigh the interests of the public and Defendants in
          a speedy trial in that this will allow time for the Government to provide discovery on
          hard drives to each Defendant and for Defendants to review such discovery.

       SO ORDERED.

Dated: June 5, 2020
       New York, New York
